Per Curiam.
Upon the calling of this case it was announced by respondent, that pending the suit this railroad had been acquired by the Atlantic Coast Line Railroad Company, and that the same order should be entered herein as might be entered in the case pending between the same relators and the said Atlantic Coast Line. No testimony specially applicable to this respondent was offered in the other case and the return being not proven, the same order will be entered here as in that case, viz: that the peremptory writ do issue.
Taylor, C. J., Shackleford, Cockrell, Hocker and Whitfield, JJ., concur.
Carter, J., absent.